Title: From James Madison to James Maury, 24 March 1823
From: Madison, James
To: Maury, James


        
          Dr. Sir
          Montpr. Mar. 24. 1823
        
        The inclosed letter is from a man who takes care of my garden to his brother in Scotland from whom I lately recd. a letter saying that the brother here had not been heard of for several years, and requesting that the distress of the family might be relieved by a few lines from me wth. whom it was known he had been living. As a no. of letters have been sent, & of course miscarried, the writer is very anxious the present sd. be put into a better channel. I know your benevolence too well to doubt your readiness to aid its safe conveyance in any way in which it can be done. Should a private one chance to offer, use perhaps might be advantageously made of that.
        The speech of the French King breathing war agst. Spain has just made its appearance. Your own bosom will inform you of the sensation produced here by such a crusade on the avowed principle that nations have no title to their liberty, but from the free gift of an individual with a crown on his head; no matter how he came by it, nor what sort of a head it may cover. There is not a little impatience to learn the course of the B Govt. at such a crisis. Its weight must be great into whatever scale it may be put: and the effect even great should it be witheld from both scales. If the public sympathies shd give the impulse to the Cabinet, it is presumed that conspiracy agst. the Independence of Spain, would be the road to its object strewed with difficulties not counted on. There have been British Statesmen who would place the glory of their Country in promoting free Govt. every where. There have some also whom we have seen callous to so exalted a policy. From which of the two examples the present leaders will take counsel will probably by this time be known on your side of the Atlantic.
        We have had a hard winter after the hardest summer ever remembered. Our wheat Crops were very short: our Corn much shorter: and that of Tob:

shortest of all: & the quality as defective as the quantity. My own will not amount to half a crop, and for that, not more than a half price will be due. Ten weeks passed, during the hottest part of the Season, without rain; and the greater part of the Crop being in New Ground with a Southern Exposure, the Season was peculiarly fatal to it.
        I have not had the pleasure as yet of seeing either of your sons; tho’ I learn they are both somewhere in the Country. My mother still remembers you with friendly wishes. She is now in her 92d. year with as much health & enjoyment as is compatible with so aged a frame. If the same conditions continue to be annexed to yours I hope it will last thro’ a still longer period. To this hope I add the expression of my esteem & cordial regards. I must not omit my thanks for your continued attention in forwarding Gazettes. The last packet was very interesting.
      